Exhibit 10.2

         

AMENDMENT TO EMPLOYMENT AGREEMENT
WITH SCOTT D. PETERS
     THIS AMENDMENT (this “Amendment”), effective as of May 20, 2010, by and
between Healthcare Trust of America, Inc., a Maryland corporation (the
“Company”), and Scott D. Peters (“Executive”), amends that certain Employment
Agreement, dated as of July 1, 2009, by and between the Company and Executive
(the “Employment Agreement”).
     In consideration of the mutual covenants and agreements herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree to amend the Employment
Agreement as follows:
     1. The subsection of Section 5 entitled “Equity Compensation — Annual Share
Grants” is hereby deleted in its entirety and replaced with the following:
“Equity Compensation — Annual Share Grants
          The Executive previously received a grant of 40,000 restricted Shares
(the “Original Restricted Shares”), as set forth in the Initial Agreement. Such
Original Restricted Shares shall vest in the time and manner set forth on that
certain Restricted Stock Agreement dated November 14, 2008. The Original
Restricted Shares were granted pursuant to, and will remain subject to the terms
and conditions of the Plan.
          Subject to the approval of the Board of Directors and the conditions
and restrictions herein, the Company will grant to the Executive an additional
100,000 restricted Shares of the Company’s Common Stock on the Effective Date
and, for so long as the Executive remains employed by the Company, the Company
will further grant 120,000 restricted Shares of the Company’s Common Stock on
each of the first three (3) anniversaries of the Effective Date, for a total of
460,000 restricted Shares of the Company’s Common Stock (individually, the
“Annual Restricted Shares”).
          Each such grant of Annual Restricted Shares will vest and become
non-forfeitable in equal annual installments during the balance of the term of
this Agreement as follows: first on the date of each applicable grant and
thereafter on each of the remaining anniversaries of the Effective Date, as
applicable, until all shares are fully vested. The Annual Restricted Shares
shall be granted pursuant to, and will be subject to the terms and conditions
of, the Plan, this Agreement and the Company’s standard Restricted Stock
Agreement. If there is any inconsistency or ambiguity among the Initial
Agreement, this Agreement, the Plan or the Restricted Stock Agreement, the Plan
shall prevail.
          Notwithstanding the foregoing, the Executive may in his sole
discretion elect to receive a cash award in lieu of up to one-half of each grant
of Annual Restricted Shares (i.e., up to 50,000 Shares with respect to the grant
on the Effective Date and up to 60,000 Shares with respect to each subsequent
grant of

 



--------------------------------------------------------------------------------



 



Annual Restricted Shares). Any cash award issued pursuant to such an election
will be subject to the same vesting schedule as the foregone Annual Restricted
Shares and will pay out in an amount equal to the fair market value of the
foregone Annual Restricted Shares on the vesting date. The Company will pay
interest at a rate equal to the then-current distribution rate paid by the
Company on its Common Stock, if any, on any such cash award, and any amount
earned in interest on such cash award(s) will be accumulated and distributed to
the Executive within thirty (30) days after the end of the restricted period for
the respective portion of the cash award on which the interest was originally
accrued. The Executive must make such election in writing prior to the first
grant of the Annual Restricted Shares. Thereafter, such election must be made in
writing five (5) days prior to the grant to which it relates.”
     2. Except as expressly amended hereby, the Employment Agreement shall be
and remain unchanged and the Employment Agreement as amended hereby shall remain
in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            HEALTHCARE TRUST OF AMERICA, INC.
      By:   /s/ Gary T. Wescombe         Name:   Gary T. Wescombe       
Title:   Chairman of Compensation Committee        EXECUTIVE:
      /s/ Scott D. Peters       Scott D. Peters           

-2- 